Exhibit 10.3

 

EXECUTION COPY

 

PLEDGE AGREEMENT

 

Dated August 31, 2005

 

From

 

The Pledgor referred to herein

 

as Pledgor

 

to

 

Credit Suisse, Cayman Islands Branch

 

as Collateral Agent

 

Cheniere Pledge Agreement



--------------------------------------------------------------------------------

T A B L E   O F   C O N T E N T S

 

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

Section 1.    Grant of Security    2 Section 2.    Security for Obligations    2
Section 3.    Pledgor Remains Liable    3 Section 4.    Delivery and Control of
Collateral    3 Section 5.    Representations and Warranties    3 Section 6.   
Further Assurances and Covenants    5 Section 7.    Post-Closing Changes    6
Section 8.    Voting Rights; Dividends; Etc.    6 Section 9.    Transfers and
Other Liens; Additional Shares    7 Section 10.    Collateral Agent Appointed
Attorney-in-Fact    8 Section 11.    Collateral Agent May Perform    8 Section
12.    The Collateral Agent’s Duties    8 Section 13.    Remedies    9 Section
14.    Indemnity and Expenses    11 Section 15.    Amendments; Waivers; Etc.   
11 Section 16.    Notices, Etc.    11 Section 17.    Continuing Security
Interest; Assignments Under the Credit Agreement    12 Section 18.    Release;
Termination    12 Section 19.    Security Interest Absolute    13 Section 20.   
Subordination of Liens.    14 Section 21.    Execution in Counterparts    14
Section 22.    Governing Law    14 Section 23.    Severability    14 Section 24.
   Jurisdiction, Etc    14 Section 25.    Waiver of Jury Trial    15

 

Cheniere Pledge Agreement



--------------------------------------------------------------------------------

Schedules

 

Schedule I    –    Location, Chief Executive Office, Type Of Organization,
Jurisdiction Of Organization, Organizational Identification Number and Trade
Names Schedule II    –    Pledged Equity Schedule III    –    Changes in Name,
Location, Etc.

 

Cheniere Pledge Agreement

 

ii



--------------------------------------------------------------------------------

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT dated August 31, 2005 (this “Agreement”) made by Cheniere
LNG-LP Interests, LLC, a Delaware limited liability company (the “Pledgor”), to
Credit Suisse, Cayman Islands Branch, as collateral agent (in such capacity,
together with any successor collateral agent appointed pursuant to Article VII
of the Credit Agreement (as hereinafter defined), the “Collateral Agent”) for
the Secured Parties (as defined in the Credit Agreement).

 

PRELIMINARY STATEMENTS.

 

(1) Cheniere LNG Holdings, LLC, a Delaware limited liability company (the
“Borrower”), has entered into a Credit Agreement dated as of August 31, 2005
(said Agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) with the Lenders and the Agents (each as defined therein).

 

(2) Pursuant to the Credit Agreement, the Pledgor is entering into this
Agreement in order to grant to the Collateral Agent for the ratable benefit of
the Secured Lender Parties a security interest in the Collateral (as hereinafter
defined).

 

(3) Pursuant to a the Crest Settlement Documents, the Pledgor is prohibited from
creating or allowing to be created any lien, security interest or other
encumbrance on any of the Pledgor’s assets for borrowed money that is senior to
or pari passu with the Obligations of the Pledgor to Crest (excluding certain
project financing arrangements); therefore, the parties hereto intend that the
security interests granted herein to the Collateral Agent is also for the
benefit of Crest and the rights and interests of Crest with respect to the
Collateral shall be senior to the rights and interests of the Collateral Agent
for the benefit of the Secured Lender Parties as provided herein.

 

(4) The Pledgor is the owner of 100% of all Equity Interests of the Borrower,
which consists of as of the date hereof (the “Initial Pledged Equity”) the
Equity Interests described in Schedule II hereto and issued by the Persons named
therein.

 

(5) It is a condition precedent to the making of Advances by the Lenders under
the Credit Agreement and the entry into Secured Hedge Agreements by the Hedge
Banks from time to time that the Pledgor shall have granted the security
interest contemplated by this Agreement.

 

(6) The Pledgor will derive substantial direct and indirect benefit from the
transactions contemplated by the Loan Documents.

 

(7) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9. “UCC” means the
Uniform Commercial Code as in effect, from time to time, in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection

 

Cheniere Pledge Agreement



--------------------------------------------------------------------------------

or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority. Section
headings herein are included for convenience of reference only and shall not
affect the interpretation of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Advances under the Credit Agreement and to induce the Hedge
Banks to enter into Secured Hedge Agreements from time to time, the Pledgor
hereby agrees with the Collateral Agent for the ratable benefit of the Secured
Parties as follows:

 

Section 1. Grant of Security. The Pledgor hereby grants to the Collateral Agent,
for the ratable benefit of the Secured Parties, a security interest in the
Pledgor’s right, title and interest in and to the following, in each case, as to
each type of property described below, whether now owned or hereafter acquired
by the Pledgor, wherever located, and whether now or hereafter existing or
arising (collectively, the “Collateral”):

 

(a) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto; and

 

(b) all additional shares or units and other Equity Interests of or in the
Borrower or any successor entity from time to time issued by the Borrower or
acquired by the Pledgor in any manner (such shares, units and other Equity
Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all subscription warrants, rights or options
issued thereon or with respect thereto;

 

(c) all proceeds of, collateral for and supporting obligations relating to, any
and all of the Collateral (including, without limitation, proceeds, collateral
and supporting obligations that constitute property of the types described in
clauses (a) and (b) and this clause (c)).

 

Section 2. Security for Obligations. This Agreement secures, in the case of the
Pledgor, (i) all Obligations of the Borrower now or hereafter existing under the
Loan Documents and the Secured Hedge Agreements, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, fees, premiums, penalties, indemnifications, contract causes of
action, costs, expenses or otherwise (all such Obligations being the “Secured
Loan Obligations”) and (ii) all of Pledgor’s obligations, if any, to pay the
Crest Royalty (the “Secured Crest Obligations” and collectively with the Loan
Obligations the “Secured Obligations”). Without limiting the generality of the
foregoing, this

 

Cheniere Pledge Agreement

 

2



--------------------------------------------------------------------------------

Agreement secures, as to the Pledgor, the payment of all amounts that constitute
part of the Secured Obligations and would be owed by the Pledgor to any Secured
Party under the Loan Documents or in respect of the Secured Crest Obligations
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving a Loan
Party.

 

Section 3. Pledgor Remains Liable. Anything herein to the contrary
notwithstanding, (a) the Pledgor shall remain liable under the contracts and
agreements included in the Pledgor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release the Pledgor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of the Pledgor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

Section 4. Delivery and Control of Collateral. (a) All certificates or
instruments representing or evidencing Collateral shall be delivered to and held
by or on behalf of the Collateral Agent pursuant hereto and shall be in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Collateral Agent. The Collateral Agent shall have the right,
at any time in its discretion and without notice to the Pledgor, to transfer to
or to register in the name of the Collateral Agent or any of its nominees any or
all of the Collateral, subject only to the revocable rights specified in
Section 8(a). In addition, the Collateral Agent shall have the right at any time
to exchange certificates or instruments representing or evidencing Collateral
for certificates or instruments of smaller or larger denominations.

 

(b) With respect to any Collateral in which the Pledgor has any right, title or
interest and that constitutes an uncertificated security, the Pledgor will cause
the Borrower either (i) to register the Collateral Agent as the registered owner
of such security or (ii) to agree in an authenticated record with the Pledgor
and the Collateral Agent that the Borrower will comply with instructions with
respect to such security originated by the Collateral Agent without further
consent of the Pledgor, such authenticated record to be in form and substance
satisfactory to the Collateral Agent.

 

Section 5. Representations and Warranties. The Pledgor represents and warrants
as follows:

 

(a) The Pledgor’s exact legal name, as defined in Section 9-503(a) of the UCC,
is correctly set forth in Schedule I hereto. The Pledgor has only the trade
names listed on Schedule I hereto. The Pledgor is located (within the meaning of
Section 9-307 of the UCC) and has its chief executive office in the state or
jurisdiction set forth in Schedule I hereto. The information set forth in
Schedule I hereto with respect to the Pledgor is true and accurate in all
respects. The Pledgor has not previously changed its name, location, chief
executive office, type of organization, jurisdiction of organization or
organizational identification number from those set forth in Schedule I hereto
except as disclosed in Schedule III hereto.

 

Cheniere Pledge Agreement

 

3



--------------------------------------------------------------------------------

(b) All Collateral consisting of certificated securities and instruments has
been delivered to the Collateral Agent.

 

(c) The Pledgor is the legal and beneficial owner of the Collateral of the
Pledgor free and clear of any Lien, claim, option or right of others, except for
the security interest created under this Agreement. No effective financing
statement or other instrument similar in effect covering all or any part of such
Collateral or listing the Pledgor or any trade name of the Pledgor as debtor
with respect to such Collateral is on file in any recording office, except
(i) such as may have been filed in favor of the Collateral Agent relating to the
Loan Documents, (ii) as may have been filed in favor of Collateral Agent or
Crest relating to the Secured Crest Obligations or (iii) as otherwise permitted
under the Credit Agreement.

 

(d) The Pledged Equity pledged by the Pledgor hereunder has been duly authorized
and validly issued and is fully paid and non-assessable. With respect to the
Pledged Equity that is an uncertificated security, the Pledgor has caused the
issuer thereof either (i) to register the Collateral Agent as the registered
owner of such security or (ii) to agree in an authenticated record with the
Pledgor and the Collateral Agent that such issuer will comply with instructions
with respect to such security originated by the Collateral Agent without further
consent of the Pledgor. If the Pledgor is an issuer of Pledged Equity, the
Pledgor confirms that it has received notice of such security interest.

 

(e) The Initial Pledged Equity pledged by the Pledgor constitutes 100% of each
series and each class of issued and outstanding Equity Interests of the
Borrower.

 

(f) All filings and other actions (including without limitation, actions
necessary to obtain control of Collateral as provided in Section 9-106 of the
UCC) necessary to perfect the security interest in the Collateral of the Pledgor
created under this Agreement have been duly made or taken and are in full force
and effect, and this Agreement creates in favor of the Collateral Agent for the
benefit of the Secured Parties a valid and, together with such filings and other
actions, perfected first priority security interest in the Collateral of the
Pledgor, securing the payment of the Secured Obligations.

 

(g) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by the Pledgor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by the
Pledgor, (ii) the perfection or maintenance of the security interest created
hereunder (including the first priority nature of such security interest),
except for the filing of financing and continuation statements under the UCC,
which financing statements have been duly filed and are in full force and
effect, and the actions described in Section 4, which actions have been taken
and are in full force and effect or (iii) the exercise by the Collateral Agent
of its voting or other rights provided for in this Agreement or the remedies in
respect of the Collateral pursuant to this Agreement, except as may be required
in connection with the disposition of any portion of the Collateral by laws
affecting the offering and sale of securities generally.

 

Cheniere Pledge Agreement

 

4



--------------------------------------------------------------------------------

Section 6. Further Assurances and Covenants. (a) The Pledgor agrees that from
time to time, at the expense of the Pledgor, the Pledgor will promptly execute
and deliver, or otherwise authenticate, all further instruments and documents,
and take all further action that may be necessary or desirable, or that the
Collateral Agent may request, in order to perfect and protect any pledge or
security interest granted or purported to be granted by the Pledgor hereunder or
to enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral of the Pledgor. Without limiting the
generality of the foregoing, the Pledgor will promptly with respect to
Collateral of the Pledgor: (i) file such financing or continuation statements,
or amendments thereto, and such other instruments or notices, as may be
necessary or desirable, or as the Collateral Agent may request, in order to
perfect and preserve the security interest granted or purported to be granted by
the Pledgor hereunder; (ii) deliver and pledge to the Collateral Agent for
benefit of the Secured Parties certificates representing Collateral that
constitutes certificated securities, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank; (iii) take all
action necessary to ensure that the Collateral Agent has control of Collateral
consisting of investment property as provided in Section 9-106 of the UCC; and
(iv) deliver to the Collateral Agent evidence that all other action that the
Collateral Agent may deem reasonably necessary or desirable in order to perfect
and protect the security interest created by the Pledgor under this Agreement
has been taken.

 

(b) The Pledgor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto covering the
Collateral, in each case without the signature of the Pledgor, and regardless of
whether any particular asset described in such financing statements falls within
the scope of the UCC or the granting clause of this Agreement. A photocopy or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. The Pledgor ratifies its authorization for the
Collateral Agent to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.

 

(c) The Pledgor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
the Pledgor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.

 

(d) The Pledgor will ensure that the LLC Agreement provides at all times that:
(i) the consent of the Independent Manager is required to (A) file, consent to
the filing of, or join in any filing of, a bankruptcy or insolvency petition, or
otherwise institute insolvency proceedings, (B) dissolve, liquidate,
consolidate, merge, or sell all or substantially all of the assets of the
Borrower; (C) engage in any other business activity, and (D) amend the LLC
Agreement; (ii) the Borrower will not be dissolved and its affairs will not be
wound up solely upon the withdrawal or termination of a member (other than the
last remaining member); (iii) if the Borrower is dissolved, the Borrower’s
assets will not be liquidated without the consent of 100% of the Lenders and
that the Secured Parties shall be entitled to continue to exercise and

 

Cheniere Pledge Agreement

 

5



--------------------------------------------------------------------------------

pursue all of their rights and remedies under the Loan Documents and retain the
Collateral until the Obligations have been paid in full or otherwise completely
discharged; and (iv) in making any decisions for the Borrower, the Independent
Manager shall be required to consider the interests of the Agents, the Lenders
and the Hedge Banks.

 

(e) The Pledgor will not cause the Borrower to file a voluntary petition under
any Bankruptcy Laws or other insolvency laws unless, and only unless, such
filing has been authorized in accordance with the LLC Agreement.

 

(f) The Pledgor will cause the Borrower to have at all times at least one
Independent Manager.

 

(g) The Pledgor will not cause the Borrower to create or acquire any
Subsidiaries other than the Subsidiaries of the Borrower existing on the Closing
Date.

 

Section 7. Post-Closing Changes. The Pledgor will not change its name, type of
organization, jurisdiction of organization, organizational identification number
or location from those set forth in Section 5(a) without first giving at least
30 days’ prior written notice to the Collateral Agent and taking all action
required by the Collateral Agent for the purpose of perfecting or protecting the
security interest granted by this Agreement. The Pledgor will not become bound
by a security agreement authenticated by another Person (determined as provided
in Section 9-203(d) of the UCC) without giving the Collateral Agent 30 days’
prior written notice thereof and taking all action required by the Collateral
Agent to ensure that the perfection and first priority nature of the Collateral
Agent’s security interest in the Collateral will be maintained. The Pledgor will
hold and preserve its records relating to the Collateral and will permit
representatives of the Collateral Agent at any time during normal business hours
to inspect and make abstracts from such records and other documents. If the
Pledgor does not have an organizational identification number and later obtains
one, it will forthwith notify the Collateral Agent of such organizational
identification number.

 

Section 8. Voting Rights; Dividends; Etc. (a) So long as no Default under
Section 6.01(f) of the Credit Agreement or Event of Default shall have occurred
and be continuing:

 

(i) The Pledgor shall be entitled to exercise any and all voting and other
consensual rights of the Pledgor pertaining to the Collateral consisting of
Equity Interests or any part thereof for any purpose; provided however, that the
Pledgor will not exercise or refrain from exercising any such right if such
action would have a material adverse effect on the value of the Collateral or
any part thereof.

 

(ii) To the extent permitted by the Credit Agreement, the Pledgor shall be
entitled to receive and retain any and all dividends, interest and other
distributions paid in respect of the Collateral of the Pledgor if and to the
extent that the payment thereof is not otherwise prohibited by the terms of the
Loan Documents; provided, however, that any and all

 

Cheniere Pledge Agreement

 

6



--------------------------------------------------------------------------------

(A) dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Collateral,

 

(B) dividends and other distributions paid or payable in cash in respect of any
Collateral in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in-surplus
and

 

(C) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Collateral

 

shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Collateral and shall, if received by the Pledgor, be received in trust for the
benefit of the Collateral Agent, be segregated from the other property or funds
of the Pledgor and be forthwith delivered to the Collateral Agent as Collateral
in the same form as so received (with any necessary indorsement).

 

(iii) The Collateral Agent will execute and deliver (or cause to be executed and
delivered) to the Pledgor all such proxies and other instruments as the Pledgor
may reasonably request for the purpose of enabling the Pledgor to exercise the
voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

 

(b) Upon the occurrence and during the continuance of a Default under
Section 6.01(f) of the Credit Agreement or an Event of Default:

 

(i) All rights of the Pledgor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 8(a)(i) shall, upon notice to the Pledgor by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 8(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Collateral such dividends, interest
and other distributions.

 

(ii) All dividends, interest and other distributions that are received by the
Pledgor contrary to the provisions of paragraph (i) of this Section 8(b) shall
be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Pledgor and shall be forthwith paid over to
the Collateral Agent as Collateral in the same form as so received (with any
necessary indorsement).

 

Section 9. Transfers and Other Liens; Additional Shares. (a) The Pledgor agrees
that it will not (i) sell, assign or otherwise dispose of, or grant any option
with respect to, any of the Collateral or (ii) create, incur, assume or suffer
to exist to exist any Lien upon or with respect to any of the Collateral except
for the pledge, assignment and security interest created under this Agreement.

 

Cheniere Pledge Agreement

 

7



--------------------------------------------------------------------------------

(b) The Pledgor agrees that it will (i) cause the Borrower not to issue any
Equity Interests or other securities in addition to or in substitution for the
Pledged Equity, except to the Pledgor, and (ii) pledge hereunder, immediately
upon its acquisition (directly or indirectly) thereof, any and all additional
Equity Interests or other securities of the Borrower as Collateral.

 

Section 10. Collateral Agent Appointed Attorney-in-Fact. The Pledgor hereby
irrevocably appoints the Collateral Agent the Pledgor’s attorney-in-fact, with
full authority in the place and stead of the Pledgor and in the name of the
Pledgor or otherwise, from time to time in the Collateral Agent’s discretion, to
take any action and to execute any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:

 

(a) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

 

(b) to receive, indorse and collect any drafts or other instruments or
documents, in connection with clause (a) above, and

 

(c) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral.

 

The above appointment of Collateral Agent as Pledgor’s attorney-in-fact shall be
effective only during any period in which a Default or Event of Default shall be
continuing.

 

Section 11. Collateral Agent May Perform. If the Pledgor fails to perform any
agreement contained herein, the Collateral Agent may, as the Collateral Agent
deems necessary to protect the security interest granted hereunder in the
Collateral or to protect the value thereof, but without any obligation to do so
and without notice, itself perform, or cause performance of, such agreement, and
the expenses of the Collateral Agent incurred in connection therewith shall be
payable by the Pledgor under Section 14.

 

Section 12. The Collateral Agent’s Duties. (a) The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.

 

(b) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or

 

Cheniere Pledge Agreement

 

8



--------------------------------------------------------------------------------

more subagents (each a “Subagent”) for the Collateral Agent hereunder with
respect to all or any part of the Collateral. In the event that the Collateral
Agent so appoints any Subagent with respect to any Collateral, (i) the
assignment and pledge of such Collateral and the security interest granted in
such Collateral by the Pledgor hereunder shall be deemed for purposes of this
Agreement to have been made to such Subagent, in addition to the Collateral
Agent, for the ratable benefit of the Secured Parties, as security for the
Secured Obligations of the Pledgor, (ii) such Subagent shall automatically be
vested, in addition to the Collateral Agent, with all rights, powers,
privileges, interests and remedies of the Collateral Agent hereunder with
respect to such Collateral, and (iii) the term “Collateral Agent,” when used
herein in relation to any rights, powers, privileges, interests and remedies of
the Collateral Agent with respect to such Collateral, shall include such
Subagent; provided, however, that no such Subagent shall be authorized to take
any action with respect to any such Collateral unless and except to the extent
expressly authorized in writing by the Collateral Agent.

 

Section 13. Remedies. If (x) any Event of Default shall have occurred and be
continuing or (y) a Crest shall have given the Collateral Agent a Crest Default
Remedy Instruction:

 

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable; and (ii) exercise any and all rights and remedies of
any of the Pledgors under or in connection with the Collateral, or otherwise in
respect of the Collateral, including, without limitation, those set forth in
Section 9-607 of the UCC. The Pledgor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ notice to the Pledgor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. It shall be a condition precedent to any sale or transfer of the
Collateral to any purchaser or transferee, that such purchaser or transferee
enter into an assumption agreement substantially in the form of the assumption
and adoption dated May 9, 2005 which is one of the Crest Settlement Documents
unless, at the time of each such transfer, Cheniere or any of its direct or
indirect affiliates, joint ventures, and subsidiaries that are involved in the
LNG business have under contract at one or more LNG facilities it retains, the
right and obligation to process and receive a tariff for processing at least one
Bcf of gas per day, for a period of at least five years following such transfer
of assets. To the extent any purchaser or transferee is required to enter into
any such assumption agreement, it shall be assigned the benefits of the Crest
Cheniere Indemnity.

 

Cheniere Pledge Agreement

 

9



--------------------------------------------------------------------------------

(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 14) in whole
or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations, in the following
manner:

 

(i) first, if in connection with a Crest Default Remedy Instruction, to the
extent that the Crest Royalty or any portion thereof for any year becomes due
and payable after the expiration of all applicable cure and grace periods and
has not been paid by any other Person prior to the expiration of all applicable
cure and grace periods and the Pledgor is required to pay such past due Crest
Royalty or portion thereof (the “Pledgor’s Past Due Crest Royalty Amount”), paid
to Crest for payment of the Pledgor’s Past Due Crest Royalty Amount;

 

(ii) second, paid to the Agents for any amounts then owing to the Agents
pursuant to Section 8.04 of the Credit Agreement or otherwise under the Loan
Documents, ratably in accordance with such respective amounts then owing to the
Agents; and

 

(iii) third, ratably paid to the Lenders and the Hedge Banks, respectively, for
any amounts then owing to them, in their capacities as such, under the Loan
Documents ratably in accordance with such respective amounts then owing to such
Lenders and the Hedge Banks, provided that, for purposes of this Section 13, the
amount owing to any such Hedge Bank pursuant to any Secured Hedge Agreement to
which it is a party (other than any amount therefore accrued and unpaid) shall
be deemed to be equal to the Agreement Value therefor.

 

Any surplus of such cash or cash proceeds held by or on the behalf of the
Collateral Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to the applicable Pledgor or to whomsoever may be
lawfully entitled to receive such surplus.

 

(c) All payments received by the Pledgor in respect of the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of the Pledgor and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
indorsement).

 

(d) The Pledgor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. The Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms

 

Cheniere Pledge Agreement

 

10



--------------------------------------------------------------------------------

less favorable than if such sale were a public sale and, notwithstanding such
circumstances, agree that any such private sale shall be deemed to have been
made in a commercially reasonable manner.

 

(e) Notwithstanding anything to the contrary, the exercise of any remedies in
respect of the Collateral related to a Pledgor’s Past Due Crest Royalty Amount
or in connection with a Crest Default Remedy Instruction shall be subject to the
prior exercise of remedies under the Security Agreement.

 

Section 14. Indemnity and Expenses. (a) The Pledgor agrees to indemnify, defend
and save and hold harmless each Secured Party and each of their Affiliates and
their respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or resulting from this Agreement (including, without
limitation, enforcement of this Agreement), except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct.

 

(b) The Pledgor will upon demand pay to the Collateral Agent the amount of any
and all reasonable expenses, including, without limitation, the reasonable fees
and expenses of its counsel and of any experts and agents, that the Collateral
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody or preservation of, or the sale of, collection from or other
realization upon, any of the Collateral of the Pledgor, (iii) the exercise or
enforcement of any of the rights of the Collateral Agent or the other Secured
Parties hereunder or (iv) the failure by the Pledgor to perform or observe any
of the provisions hereof.

 

Section 15. Amendments; Waivers; Etc. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by the Pledgor herefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No failure on
the part of the Collateral Agent or any other Secured Party to exercise, and no
delay in exercising any right hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.

 

Section 16. Notices, Etc. All notices and other communications provided for
hereunder shall be either (i) in writing (including telegraphic, telecopier or
telex communication) and mailed, telegraphed, telecopied, telexed or otherwise
delivered or (ii) by electronic mail (if electronic mail addresses are
designated as provided below) confirmed immediately in writing, in the case of
the Borrower or the Collateral Agent, addressed to it at its address specified
in the Credit Agreement and, in the case of the Pledgor, addressed to it at its
address set forth opposite the Pledgor’s name on the signature pages hereto or
on the signature page to the Pledge Agreement Supplement pursuant to which it
became a party hereto; or, as to any party, at such other address as shall be
designated by such party in a written notice to the other parties. All such
notices and other communications shall, when mailed, telecopied, sent by
electronic mail or

 

Cheniere Pledge Agreement

 

11



--------------------------------------------------------------------------------

otherwise, be effective when deposited in the mails, telecopied, sent by
electronic mail and confirmed in writing, or otherwise delivered (or confirmed
by a signed receipt), respectively, addressed as aforesaid; except that notices
and other communications to the Collateral Agent shall not be effective until
received by the Collateral Agent. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Pledge Agreement Supplement or Schedule hereto shall be effective as
delivery of an original executed counterpart thereof.

 

Section 17. Continuing Security Interest; Assignments Under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Loan Obligations, (ii) the
Termination Date and (iii) the termination or expiration of all Secured Hedge
Agreements, (b) be binding upon the Pledgor, its successors and assigns and
(c) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitment, the Advances owing to
it and the Note or Notes, if any, held by it) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, in each case as provided in
Section 8.07 of the Credit Agreement.

 

Section 18. Release; Termination. (a) Upon any sale, transfer or other
disposition of any item of Collateral of the Pledgor in accordance with the
terms of the Loan Documents, the Collateral Agent will, at the Pledgor’s
expense, execute and deliver to the Pledgor such documents as the Pledgor shall
reasonably request to evidence the release of such item of Collateral from the
security interest granted hereby; provided, however, that (i) at the time of
such request and such release no Event of Default shall have occurred and be
continuing, (ii) the Pledgor shall have delivered to the Collateral Agent, at
least ten Business Days prior to the date of the proposed release, a written
request for release describing the item of Collateral and the terms of the sale,
transfer or other disposition in reasonable detail, including, without
limitation, the price thereof and any expenses in connection therewith, together
with a form of release for execution by the Collateral Agent and a certificate
of the Pledgor to the effect that the transaction is in compliance with the Loan
Documents and as to such other matters as the Collateral Agent may request and
(iii) the proceeds of any such sale, transfer or other disposition required to
be applied, or any payment to be made in connection therewith, in accordance
with Section 2.06 of the Credit Agreement shall, to the extent so required, be
paid or made to, or in accordance with the instructions of, the Collateral Agent
when and as required under Section 2.06 of the Credit Agreement.

 

(b) Upon the latest of (i) the payment in full in cash of the Loan Obligations,
(ii) the Termination Date and (iii) the termination or expiration of all Secured
Hedge Agreements, the pledge and security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the applicable
Pledgor. Upon any such termination, the Collateral Agent will, at the applicable
Pledgor’s expense, execute and deliver to the Pledgor such documents as the
Pledgor shall reasonably request to evidence such termination.

 

Cheniere Pledge Agreement

 

12



--------------------------------------------------------------------------------

Section 19. Security Interest Absolute. The obligations of the Pledgor under
this Agreement are independent of the Secured Obligations or any other
Obligations of any other Loan Party under or in respect of the Loan Documents,
and a separate action or actions may be brought and prosecuted against the
Pledgor to enforce this Agreement, irrespective of whether any action is brought
against the Pledgor or any other Loan Party or whether the Pledgor or any other
Loan Party is joined in any such action or actions. All rights of the Collateral
Agent and the other Secured Parties and the pledge, assignment and security
interest hereunder, and all obligations of the Pledgor hereunder, shall be
irrevocable, absolute and unconditional irrespective of, and the Pledgor hereby
irrevocably waives (to the maximum extent permitted by applicable law) any
defenses it may now have or may hereafter acquire in any way relating to, any or
all of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other Obligations of any other
Loan Party under or in respect of the Loan Documents or any other amendment or
waiver of or any consent to any departure from any Loan Document, including,
without limitation, any increase in the Secured Obligations resulting from the
extension of additional credit to any Loan Party or any of its Subsidiaries or
otherwise;

 

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Secured Obligations;

 

(d) any manner of application of any Collateral or any other collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other Obligations of any other Loan Party
under or in respect of the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, assets, nature of assets, liabilities or prospects of
any other Loan Party now or hereafter known to such Secured Party (the Pledgor
waiving any duty on the part of the Secured Parties to disclose such
information);

 

(g) the release or reduction of liability of the Pledgor or other grantor or
surety with respect to the Secured Obligations; or

 

(h) any existence of or reliance on any representation by any Secured Party that
might otherwise constitute a defense available to, or a discharge of, the
Pledgor or any other Pledgor or a third party grantor of a security interest.

 

Cheniere Pledge Agreement

 

13



--------------------------------------------------------------------------------

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Secured Obligations is rescinded or
must otherwise be returned by any Secured Party or by any other Person upon the
insolvency, bankruptcy or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.

 

Section 20. Subordination of Liens. The parties hereto intend that the security
interests created under this Agreement in favor of the Collateral Agent to the
extent for the benefit of the Secured Lender Parties shall be effectively
subordinate to the security interests created under this Agreement in favor of
the Collateral Agent to the extent for the benefit of Crest, by virtue of Crest
having prior rights and interests in the Collateral pursuant to the provisions
of Section 13 hereof. By its acceptance of the benefits hereof, Crest
acknowledges and agrees that the Liens created in favor of the Collateral Agent
for the benefit of the Secured Lender Parties to secure the Secured Loan
Obligations are permitted under the Crest Settlement Documents.

 

Section 21. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

 

Section 22. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

Section 23. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 24. Jurisdiction, Etc. (a) Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Loan Documents to which it is a party, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the fullest extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this

 

Cheniere Pledge Agreement

 

14



--------------------------------------------------------------------------------

Agreement or any of the other Loan Documents to which it is a party in any New
York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

Section 25. Waiver of Jury Trial. The Pledgor irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to any of the Loan
Documents, the Advances or the actions of any Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.

 

Cheniere Pledge Agreement

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

CHENIERE LNG-LP INTERESTS, LLC By:  

/s/ Graham McArthur

--------------------------------------------------------------------------------

Name:   Graham McArthur Title:   Treasurer Address for Notices: Cheniere LNG-LP
Interests, LLC 717 Texas Avenue Suite 3100 Houston, TX 77002

 

Cheniere Pledge Agreement



--------------------------------------------------------------------------------

Schedule I to the

Pledge Agreement

 

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION,

JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION

NUMBER

 

Pledgor

--------------------------------------------------------------------------------

 

Location

--------------------------------------------------------------------------------

 

Chief

Executive

Office

--------------------------------------------------------------------------------

 

Type of
Organization

--------------------------------------------------------------------------------

 

Jurisdiction of
Organization

--------------------------------------------------------------------------------

 

Organizational

I.D. No.

--------------------------------------------------------------------------------

 

Trade

Names

--------------------------------------------------------------------------------

 

Cheniere Pledge Agreement



--------------------------------------------------------------------------------

Schedule II to the

Pledge Agreement

 

PLEDGED EQUITY

 

Part I

 

Class of Equity

Interest

--------------------------------------------------------------------------------

 

Par Value

--------------------------------------------------------------------------------

 

Certificate

No(s)

--------------------------------------------------------------------------------

 

Number

of Shares

--------------------------------------------------------------------------------

 

Percentage

of

Outstanding

Shares

--------------------------------------------------------------------------------

 

Cheniere Pledge Agreement



--------------------------------------------------------------------------------

Schedule III to the

Pledge Agreement

 

CHANGES IN NAME, LOCATION, ETC.

 

1.      Changes in the Pledgor’s Name (including new Pledgor with a new name and
names associated with all predecessors in interest of the Pledgor):       

Pledgor

--------------------------------------------------------------------------------

     

Changes

--------------------------------------------------------------------------------

2.      Changes in the Pledgor’s Location:           

Pledgor

--------------------------------------------------------------------------------

     

Changes

--------------------------------------------------------------------------------

3.      Changes in the Pledgor’s Chief Executive Office:           

Pledgor

--------------------------------------------------------------------------------

     

Changes

--------------------------------------------------------------------------------

4.      Changes in the Type of Organization:           

Pledgor

--------------------------------------------------------------------------------

     

Changes

--------------------------------------------------------------------------------

5.      Changes in the Jurisdiction of Organization:           

Pledgor

--------------------------------------------------------------------------------

     

Changes

--------------------------------------------------------------------------------

6.      Changes in the Organizational Identification Number:           

Pledgor

--------------------------------------------------------------------------------

     

Changes

--------------------------------------------------------------------------------

 

Cheniere Pledge Agreement